13 N.Y.3d 890 (2009)
2009 NY Slip Op 91234
921 N.E.2d 604
893 N.Y.S.2d 836
SUSAN LARABEE et al., Respondents-Appellants,
v.
GOVERNOR OF THE STATE OF NEW YORK, Defendant, and
NEW YORK STATE SENATE et al., Appellants-Respondents.
Motion No: 2009-1310
Court of Appeals of New York.
Submitted December 7, 2009.
Decided December 15, 2009.
Chief Judge LIPPMAN taking no part.
Motion by Atlantic Legal Foundation et al. for leave to file a brief amici curiae on the appeal herein granted and the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.